Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Reasons for Allowance
Claims 1-11, 13-14 and 16-24 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1 and 24, the prior art does not disclose “…an electrical generator in operable connectivity with the wireless charger… receive a first kinetic energy from motion of the electrical generator in each of a plurality of directions… wherein the electrical generator includes a coil arrangement that enables the electrical generator to convert the first kinetic energy into a uniform amount of electrical energy in each of the plurality of directions.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-11 and 13 are also allowed.

As per claim 14, the prior art does not disclose “…arranging a plurality of inductors in an alternating pole configuration; arranging at least one coil with the plurality of inductors in an  connecting the electrical generator to a wireless charger…”) in combination with the remaining limitations of independent claim 14. Dependent claims 16-23 are also allowed.
The examiner found TING et al. (US 2014/0167690a1, hereinafter TING) and IMMONEN (US 2015/0076928 A1, hereinafter IMMONEN) to be the closest prior art of record.
TING discloses a wireless charging system comprising a wireless charging module and solar harvesting module connected to each other, the solar module is configured to provide power to the wireless charging module when they’re connected and the wireless charging module provides wireless charging power to a portable electronic device. IMMONEN discloses permanent magnet providing magnetic flux; an electric field generator comprising at least one conductive loop and high permeability material configured to direct magnetic flux preferentially through the at least one conductive loop adjacent a first portion of a length of the at least one conductive loop; and a supporting system configured to support the permanent magnet at a distance from the electric field generator and enable relative movement between the permanent magnet and the electric field generator. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859